 1

 2   Vatché Chorbajian, Esq. (SBN. 134271)
     LAW OFFICES OF VATCHÈ CHORBAJIAN, APC
 3   6006 El Tordo Road, Suite 207
     (Mailing: P.O. Box 661)
 4   Rancho Santa Fe, California 92067
     Telephone: (858) 759-8822
 5   Facsimile: (858) 923-2124
     Email: Vatche@vclegal.com
 6
     Attorneys for Defendant
 7   DIRECT FUNDING NOW, LLC.

8

 9                           UNITED STATES DISTRICT COURT

10                          CENTRAL DISTRICT OF CALIFORNIA

11
     ANDREW RICCO, JR.,                         Case No. 8:19-cv-00411-DOC-(ADSx)
12   Individually and on behalf of all
     Other similarly situated,                  Presiding Judge: Hon. David O. Carter
13                                              Magistrate Judge: Hon. Autumn D.
                   Plaintiff(s),                Spaeth
14
                   v.                           STIPULATED PROTECTIVE ORDER
15
     DIRECT FUNDING NOW LLC.                    Complaint Filed: 03/01/19
16                                              Trial Date: 04/28/2020
                   Defendant(s).
17

18   I.     PURPOSES AND LIMITATIONS

19          A.     Discovery in this action is likely to involve production of confidential,

20          proprietary, or private information for which special protection from public

21          disclosure and from use for any purpose other than prosecuting this litigation

22          may be warranted. Accordingly, the parties hereby stipulate to and petition the

23          Court to enter the following Stipulated Protective Order. The parties

24          acknowledge that this Order does not confer blanket protections on all


                                                   1
 1         disclosures or responses to discovery and that the protection it affords from

 2         public disclosure and use extends only to the limited information or items that

 3         are entitled to confidential treatment under the applicable legal principles. The

 4         parties further acknowledge, as set forth in Section XIII(C), below, that this

 5         Stipulated Protective Order does not entitle them to file confidential information

 6         under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 7         and the standards that will be applied when a party seeks permission from the

8          Court to file material under seal.

 9   II.   GOOD CAUSE STATEMENT

10         A.     This action is likely to involve trade secrets, customer and pricing lists

11         and other valuable research, development, commercial, financial, technical

12         and/or proprietary information for which special protection from public

13         disclosure and from use for any purpose other than prosecution of this action is

14         warranted. Such confidential and proprietary materials and information consist

15         of, among other things, confidential business or financial information,

16         information regarding confidential business practices, or other confidential

17         research, development, or commercial information (including information

18         implicating privacy rights of third parties), information otherwise generally

19         unavailable to the public, or which may be privileged or otherwise protected

20         from disclosure under state or federal statutes, court rules, case decisions, or

21         common law. Accordingly, to expedite the flow of information, to facilitate the

22         prompt resolution of disputes over confidentiality of discovery materials, to

23         adequately protect information the parties are entitled to keep confidential, to

24         ensure that the parties are permitted reasonable necessary uses of such material


                                                  2
 1          in preparation for and in the conduct of trial, to address their handling at the

 2          end of the litigation, and serve the ends of justice, a protective order for such

 3          information is justified in this matter. It is the intent of the parties that

 4          information will not be designated as confidential for tactical reasons and that

 5          nothing be so designated without a good faith belief that it has been maintained

 6          in a confidential, non-public manner, and there is good cause why it should not

 7          be part of the public record of this case.

8    III.   DEFINITIONS

 9          A.     Action: Andrew Ricco, Jr. individually and on behalf of all others

10          similarly situated v. Direct Funding Now LLC (Case No. 8:19-cv-00411-DOC-

11          (ADSx)

12          B.     Challenging Party: A Party or Non-Party that challenges the designation

13          of information or items under this Order.

14          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

15          it is generated, stored or maintained) or tangible things that qualify for

16          protection under Federal Rule of Civil Procedure 26(c), and as specified above in

17          the Good Cause Statement.

18          D.     Counsel: PartiesCounsel of Record (as well as their support staff).

19          E.     Designating Party: A Party or Non-Party that designates information or

20          items that it produces in disclosures or in responses to discovery as

21          “CONFIDENTIAL.”

22          F.     Disclosure or Discovery Material: All items or information, regardless of

23          the medium or manner in which it is generated, stored, or maintained

24          (including, among other things, testimony, transcripts, and tangible things), that


                                                    3
 1   are produced or generated in disclosures or responses to discovery in this

 2   matter.

 3   G.     Expert: A person with specialized knowledge or experience in a matter

 4   pertinent to the litigation who has been retained by a Party or its counsel to

 5   serve as an expert witness or as a consultant in this Action.

 6   H.     Non-Party: Any natural person, partnership, corporation, association, or

 7   other legal entity not named as a Party to this action.

8    I.     Outside Counsel of Record: Attorneys who are not employees of a party

 9   to this Action but are retained to represent or advise a party to this Action and

10   have appeared in this Action on behalf of that party or are affiliated with a law

11   firm which has appeared on behalf of that party, and includes support staff.

12   J.     Party: Any party to this Action, including all of its officers, directors,

13   employees, consultants, retained experts, and Outside Counsel of Record (and

14   their support staffs).

15   K.     Producing Party: A Party or Non-Party that produces Disclosure or

16   Discovery Material in this Action.

17   L.     Professional Vendors: Persons or entities that provide litigation support

18   services (e.g., photocopying, videotaping, translating, preparing exhibits or

19   demonstrations, and organizing, storing, or retrieving data in any form or

20   medium) and their employees and subcontractors.

21   M.     Protected Material: Any Disclosure or Discovery Material that is

22   designated as “CONFIDENTIAL.”

23   N.     Receiving Party: A Party that receives Disclosure or Discovery Material

24   from a Producing Party.


                                             4
 1   IV.   SCOPE

 2         A.     The protections conferred by this Stipulation and Order cover not only

 3         Protected Material (as defined above), but also (1) any information copied or

 4         extracted from Protected Material; (2) all copies, excerpts, summaries, or

 5         compilations of Protected Material; and (3) any testimony, conversations, or

 6         presentations by Parties or their Counsel that might reveal Protected Material.

 7         B.     Any use of Protected Material at trial shall be governed by the orders of

8          the trial judge. This Order does not govern the use of Protected Material at trial.

 9   V.    DURATION

10

11         B.     Even after final disposition of this litigation, the confidentiality

12         obligations imposed by this Order shall remain in effect until a Designating

13         Party agrees otherwise in writing or a court order otherwise directs. Final

14         disposition shall be deemed to be the later of (1) dismissal of all claims and

15         defenses in this Action, with or without prejudice; and (2) final judgment herein

16         after the completion and exhaustion of all appeals, rehearings, remands, trials,

17         or reviews of this Action, including the time limits for filing any motions or

18         applications for extension of time pursuant to applicable law.

19   VI.   DESIGNATING PROTECTED MATERIAL

20         A.     Exercise of Restraint and Care in Designating Material for Protection

21                1.     Each Party or Non-Party that designates information or items for

22                protection under this Order must take care to limit any such designation

23                to specific material that qualifies under the appropriate standards. The

24                Designating Party must designate for protection only those parts of


                                                   5
 1        material, documents, items, or oral or written communications that

 2        qualify so that other portions of the material, documents, items, or

 3        communications for which protection is not warranted are not swept

 4        unjustifiably within the ambit of this Order.

 5        2.     Mass, indiscriminate, or routinized designations are prohibited.

 6        Designations that are shown to be clearly unjustified or that have been

 7        made for an improper purpose (e.g., to unnecessarily encumber the case

8         development process or to impose unnecessary expenses and burdens on

 9        other parties) may expose the Designating Party to sanctions.

10        3.     If it comes to a Designating Party’s attention that information or

11        items that it designated for protection do not qualify for protection, that

12        Designating Party must promptly notify all other Parties that it is

13        withdrawing the inapplicable designation.

14   B.   Manner and Timing of Designations

15        1.     Except as otherwise provided in this Order (see, e.g., Section

16        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

17        Discovery Material that qualifies for protection under this Order must be

18        clearly so designated before the material is disclosed or produced.

19        2.     Designation in conformity with this Order requires the following:

20               a.     For information in documentary form (e.g., paper or

21               electronic documents, but excluding transcripts of depositions or

22               other pretrial or trial proceedings), that the Producing Party affix

23               at a minimum, the legend “CONFIDENTIAL” (hereinafter

24               “CONFIDENTIAL legend”), to each page that contains protected


                                          6
 1   material. If only a portion or portions of the material on a page

 2   qualifies for protection, the Producing Party also must clearly

 3   identify the protected portion(s) (e.g., by making appropriate

 4   markings in the margins).

 5   b.     A Party or Non-Party that makes original documents

 6   available for inspection need not designate them for protection

 7   until after the inspecting Party has indicated which documents it

8    would like copied and produced. During the inspection and before

 9   the designation, all of the material made available for inspection

10   shall be deemed “CONFIDENTIAL.” After the inspecting Party has

11   identified the documents it wants copied and produced, the

12   Producing Party must determine which documents, or portions

13   thereof, qualify for protection under this Order. Then, before

14   producing the specified documents, the Producing Party must affix

15   the “CONFIDENTIAL legend” to each page that contains Protected

16   Material. If only a portion or portions of the material on a page

17   qualifies for protection, the Producing Party also must clearly

18   identify the protected portion(s) (e.g., by making appropriate

19   markings in the margins).

20   c.     For testimony given in depositions, that the Designating

21   Party identify the Disclosure or Discovery Material on the record,

22   before the close of the deposition all protected testimony.

23   d.     For information produced in form other than document and

24   for any other tangible items, that the Producing Party affix in a


                              7
 1                         prominent place on the exterior of the container or containers in

 2                         which the information is stored the legend “CONFIDENTIAL.” If

 3                         only a portion or portions of the information warrants protection,

 4                         the Producing Party, to the extent practicable, shall identify the

 5                         protected portion(s).

 6          C.    Inadvertent Failure to Designate

 7                1.       If timely corrected, an inadvertent failure to designate qualified

8                 information or items does not, standing alone, waive the Designating

 9                Party’s right to secure protection under this Order for such material.

10                Upon timely correction of a designation, the Receiving Party must make

11                reasonable efforts to assure that the material is treated in accordance with

12                the provisions of this Order.

13   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          A.    Timing of Challenges

15                1.       Any party or Non-Party may challenge a designation of

16                confidentiality at any time that is consistent with the Court’s Scheduling

17                Order.

18          B.    Meet and Confer

19                1.       The Challenging Party shall initiate the dispute resolution process

20                under Local Rule 37.1 et seq.

21          C.    The burden of persuasion in any such challenge proceeding shall be on

22          the Designating Party. Frivolous challenges, and those made for an improper

23          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

24          parties) may expose the Challenging Party to sanctions. Unless the Designating


                                                    8
 1       Party has waived or withdrawn the confidentiality designation, all parties shall

 2       continue to afford the material in question the level of protection to which it is

 3       entitled under the Producing Party’s designation until the Court rules on the

 4       challenge.

 5   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 6       A.     Basic Principles

 7              1.     A Receiving Party may use Protected Material that is disclosed or

8               produced by another Party or by a Non-Party in connection with this

 9              Action only for prosecuting, defending, or attempting to settle this Action.

10              Such Protected Material may be disclosed only to the categories of

11              persons and under the conditions described in this Order. When the

12              Action has been terminated, a Receiving Party must comply with the

13              provisions of Section XIV below.

14              2.     Protected Material must be stored and maintained by a Receiving

15              Party at a location and in a secure manner that ensures that access is

16              limited to the persons authorized under this Order.

17       B.     Disclosure of “CONFIDENTIAL” Information or Items

18              1.     Unless otherwise ordered by the Court or permitted in writing by

19              the Designating Party, a Receiving Party may disclose any information or

20              item designated “CONFIDENTIAL” only to:

21                     a.     The Receiving Party’s Outside Counsel of Record in this

22                     Action, as well as employees of said Outside Counsel of Record to

23                     whom it is reasonably necessary to disclose the information for this

24                     Action;


                                                9
 1   b.     The officers, directors, and employees (including House

 2   Counsel) of the Receiving Party to whom disclosure is reasonably

 3   necessary for this Action;

 4   c.     Experts (as defined in this Order) of the Receiving Party to

 5   whom disclosure is reasonably necessary for this Action and who

 6   have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A);

8    d.     The Court and its personnel;

 9   e.     Court reporters and their staff;

10   f.     Professional jury or trial consultants, mock jurors, and

11   Professional Vendors to whom disclosure is reasonably necessary

12   or this Action and who have signed the “Acknowledgment and

13   Agreement to be Bound” attached as Exhibit A hereto;

14   g.     The author or recipient of a document containing the

15   information or a custodian or other person who otherwise

16   possessed or knew the information;

17   h.     During their depositions, witnesses, and attorneys for

18   witnesses, in the Action to whom disclosure is reasonably

19   necessary provided: (i) the deposing party requests that the

20   witness sign the “Acknowledgment and Agreement to Be Bound;”

21   and (ii) they will not be permitted to keep any confidential

22   information unless they sign the “Acknowledgment and Agreement

23   to Be Bound,” unless otherwise agreed by the Designating Party or

24   ordered by the Court. Pages of transcribed deposition testimony or


                             10
 1                      exhibits to depositions that reveal Protected Material may be

 2                      separately bound by the court reporter and may not be disclosed to

 3                      anyone except as permitted under this Stipulated Protective Order;

 4                      and

 5                      i.     Any mediator or settlement officer, and their supporting

 6                      personnel, mutually agreed upon by any of the parties engaged in

 7                      settlement discussions.

8    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

 9         IN OTHER LITIGATION

10         A.    If a Party is served with a subpoena or a court order issued in other

11         litigation that compels disclosure of any information or items designated in this

12         Action as “CONFIDENTIAL,” that Party must:

13               1.     Promptly notify in writing the Designating Party. Such notification

14               shall include a copy of the subpoena or court order;

15               2.     Promptly notify in writing the party who caused the subpoena or

16               order to issue in the other litigation that some or all of the material

17               covered by the subpoena or order is subject to this Protective Order. Such

18               notification shall include a copy of this Stipulated Protective Order; and

19               3.     Cooperate with respect to all reasonable procedures sought to be

20               pursued by the Designating Party whose Protected Material may be

21               affected.

22         B.    If the Designating Party timely seeks a protective order, the Party served

23         with the subpoena or court order shall not produce any information designated

24         in this action as “CONFIDENTIAL” before a determination by the Court from


                                                  11
 1        which the subpoena or order issued, unless the Party has obtained the

 2        Designating Party’s permission. The Designating Party shall bear the burden

 3        and expense of seeking protection in that court of its confidential material and

 4        nothing in these provisions should be construed as authorizing or encouraging a

 5        Receiving Party in this Action to disobey a lawful directive from another court.

 6   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 7        PRODUCED IN THIS LITIGATION

8         A.    The terms of this Order are applicable to information produced by a Non-

 9        Party in this Action and designated as “CONFIDENTIAL.” Such information

10        produced by Non-Parties in connection with this litigation is protected by the

11        remedies and relief provided by this Order. Nothing in these provisions should

12        be construed as prohibiting a Non-Party from seeking additional protections.

13        B.    In the event that a Party is required, by a valid discovery request, to

14        produce a Non-Party’s confidential information in its possession, and the Party

15        is subject to an agreement with the Non-Party not to produce the Non-Party’s

16        confidential information, then the Party shall:

17              1.     Promptly notify in writing the Requesting Party and the Non-Party

18              that some or all of the information requested is subject to a

19              confidentiality agreement with a Non-Party;

20              2.     Promptly provide the Non-Party with a copy of the Stipulated

21              Protective Order in this Action, the relevant discovery request(s), and a

22              reasonably specific description of the information requested; and

23              3.     Make the information requested available for inspection by the

24              Non-Party, if requested.


                                                12
 1         C.     If the Non-Party fails to seek a protective order from this court within 14

 2         days of receiving the notice and accompanying information, the Receiving Party

 3         may produce the Non-Party’s confidential information responsive to the

 4         discovery request. If the Non-Party timely seeks a protective order, the

 5         Receiving Party shall not produce any information in its possession or control

 6         that is subject to the confidentiality agreement with the Non-Party before a

 7         determination by the court. Absent a court order to the contrary, the Non-Party

8          shall bear the burden and expense of seeking protection in this court of its

 9         Protected Material.

10   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

12         disclosed Protected Material to any person or in any circumstance not

13         authorized under this Stipulated Protective Order, the Receiving Party must

14         immediately (1) notify in writing the Designating Party of the unauthorized

15         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

16         Protected Material, (3) inform the person or persons to whom unauthorized

17         disclosures were made of all the terms of this Order, and (4) request such person

18         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

19         attached hereto as Exhibit A.

20   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

21         PROTECTED MATERIAL

22         A.     When a Producing Party gives notice to Receiving Parties that certain

23         inadvertently produced material is subject to a claim of privilege or other

24         protection, the obligations of the Receiving Parties are those set forth in Federal


                                                  13
 1       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 2       whatever procedure may be established in an e-discovery order that provides for

 3       production without prior privilege review. Pursuant to Federal Rule of Evidence

 4       502(d) and (e), insofar as the parties reach an agreement on the effect of

 5       disclosure of a communication or information covered by the attorney-client

 6       privilege or work product protection, the parties may incorporate their

 7       agreement in the Stipulated Protective Order submitted to the Court.

8    XIII. MISCELLANEOUS

 9       A.    Right to Further Relief

10             1.       Nothing in this Order abridges the right of any person to seek its

11             modification by the Court in the future.

12       B.    Right to Assert Other Objections

13             1.       By stipulating to the entry of this Protective Order, no Party waives

14             any right it otherwise would have to object to disclosing or producing any

15             information or item on any ground not addressed in this Stipulated

16             Protective Order. Similarly, no Party waives any right to object on any

17             ground to use in evidence of any of the material covered by this Protective

18             Order.

19       C.    Filing Protected Material

20             1.       A Party that seeks to file under seal any Protected Material must

21             comply with Civil Local Rule 79-5. Protected Material may only be filed

22             under seal pursuant to a court order authorizing the sealing of the specific

23             Protected Material at issue. If a Party's request to file Protected Material

24


                                                14
 1              under seal is denied by the Court, then the Receiving Party may file the

 2              information in the public record unless otherwise instructed by the Court.

 3

 4

 5   XIV. FINAL DISPOSITION

 6       A.     After the final disposition of this Action, as defined in Section V, within

 7       sixty (60) days of a written request by the Designating Party, each Receiving

8        Party must return all Protected Material to the Producing Party or destroy such

 9       material. As used in this subdivision, “all Protected Material” includes all copies,

10       abstracts, compilations, summaries, and any other format reproducing or

11       capturing any of the Protected Material. Whether the Protected Material is

12       returned or destroyed, the Receiving Party must submit a written certification to

13       the Producing Party (and, if not the same person or entity, to the Designating

14       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

15       all the Protected Material that was returned or destroyed and (2) affirms that the

16       Receiving Party has not retained any copies, abstracts, compilations, summaries

17       or any other format reproducing or capturing any of the Protected Material.

18       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

19       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

20       memoranda, correspondence, deposition and trial exhibits, expert reports,

21       attorney work product, and consultant and expert work product, even if such

22       materials contain Protected Material. Any such archival copies that contain or

23       constitute Protected Material remain subject to this Protective Order as set forth

24       in Section V.


                                                15
 1            B.      Any violation of this Order may be punished by any and all appropriate

 2            measures including, without limitation, contempt proceedings and/or monetary

 3            sanctions.

 4

 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
     Dated:           08/26/19                  ____/s/Jeremy Abay           _____
8                                               Attorney(s) for Plaintiff(s)

 9
     Dated:           08/26/19                        /s/ Vatche Chorbajian
10                                              Attorney(s) for Defendant(s)

11
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12

13   Dated:        September 4, 2019                 /s/ Autumn D. Spaeth
                                                HONORABLE AUTUMN D. SPAETH
14                                              United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


                                                   16
 1                                EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of                                 [insert formal name of the case and the

8    number and initials assigned to it by the Court]. I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in

11   the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   information or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                    [print or

18   type full name] of                                  [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    17
